Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for controlling an industrial robot using a specific claimed controller.

	Regarding claim 1 the relevant art Kim et al. (US Pre-Granted Publication No. US 2018/0186365 A1 hereinafter “Kim”) in view of Cluff et al (US Pre-Granted Publication No. US 2012/0173080 A1 hereinafter “Cluff”) discloses a parking system autonomously moving a vehicle (Kim [0050]) driving a vehicle (Kim [0059-0060]) with a reception switch to start a process (Kim [0064]) with a brake member sensing when to activate the switch (Cluff [0030]) but fails to disclose a shift member being used to determine the vehicle position, a notification to a driver, and a means for starting a brake procedure when a brake is being held down. Specifically, the relevant art fails to disclose “A parking assist system configured to move a vehicle autonomously from a current position to a target position, comprising: a driving device configured to drive the vehicle; a control device configured to execute a setting process to set the target position and a driving process to control the driving device; a setting reception switch configured to receive an operation for starting the setting process; a driving reception switch configured to receive an operation for starting the driving process; a brake input member sensor configured to detect a driver's pressing of a brake pedal to brake the vehicle, a shift member configured to receive an operation of the driver for selecting a shift position of the vehicle; a parking brake device configured to apply a brake force to the vehicle; and a notification device configured to execute a notification to an occupant based on a signal from the control device, wherein the control device is configured to start the setting process after the setting reception switch is operated, wherein the control device is configured to start the driving process when a prescribed condition that includes the driver pressing the brake pedal is satisfied, wherein the control device is configured to drive the vehicle in response to release of the brake pedal in the driving process, wherein the prescribed condition further includes the operation on the shift member for selecting the shift position so as to correspond to an autonomous movement of the vehicle, and an operation of the driver to release the parking brake device, wherein the control device is configured to make the notification device execute a notification to urge the operations for selecting the shift position so as to correspond to the autonomous movement of the vehicle, and for pressing the brake pedal, a notification to urge an 235468-257 F2736US operation to apply the parking brake device after selecting the shift position and pressing the brake pedal, a notification to urge the operation of the driving reception switch when the parking brake device is applied, and a notification to urge the operation to release the parking brake device after the operation of the driving reception switch in the order described, and wherein the control device starts the driving process when the pressing of the brake pedal is kept.”. 

	Claims 5-15 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664